      8:19-cv-00095-JFB-CRZ Doc # 32 Filed: 05/12/20 Page 1 of 3 - Page ID # 633



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

DAVID PITLOR,

                      Plaintiff,                            8:18CV196
                                                            8:19CV95
          vs.

CHARLES SCHWAB & CO., INC.,                                   ORDER

                      Defendant.



         Defendant’s Motion to Compel Arbitration was granted in Case No. 8:18-cv-
196 on June 13, 2018. The case was stayed, the parties were ordered to proceed
to arbitration, and they were ordered to file a joint status report regarding the
progress of the proceedings every 90 days beginning September 12, 2018. (8:18-
cv-196, Filing No. 26). Plaintiff’s most recent status report, filed December 9, 2019,
indicates he anticipated he would be finished cataloguing documents within 1-2
weeks of that report, and planned to “file the Statement of Claim immediately upon
completion.” (8:18-cv-196, Filing No. 42). Defendant’s most recent status report in
8:18-cv-196, filed March 5, 2020, states that defense counsel provided Plaintiff
with a copy of a proposed joint status report, but counsel received no response
from Plaintiff. The report states that as of March 5, 2020 Plaintiff had not yet filed
a Statement of Claim initiating arbitration with FINRA. (Filing No. 43 at CM/ECF p.
1).


         Defendant’s Motion to Compel Arbitration was granted in Case No. 8:19-cv-
95 on May 10, 2019. As in Case No. 8:18-cv-196, the court stayed Case No. 8:19-
cv-95, and the parties were ordered to proceed to arbitration and to file a joint
status report regarding the progress of those proceedings every 90 days beginning
September 12, 2019. (8:19-cv-95, Filing No. 17).
   8:19-cv-00095-JFB-CRZ Doc # 32 Filed: 05/12/20 Page 2 of 3 - Page ID # 634




       Plaintiff’s most recent status report, filed December 20, 2019, states that in
the process of preparing the Statement of Claim to be submitted to FINRA
arbitration, he made “discoveries” that caused him to reassess his next steps in
pursuing the resolution of the disputes. He states he intended to file a complaint in
Federal Court alleging racketeering activity committed by an “enterprise comprised
of Defendants, Kutak Rock, TD Ameritrade, and Charles Schwab.” (8:19-cv-95,
Filing No. 30). Plaintiff acknowledges that he had been notified that sanctions
would be imposed against him if he filed additional documents in this court in an
attempt to litigate rather than arbitrate issues within the scope of the parties’
arbitration clause. (8:19-cv-95, Filing No. 19). His status report indicates he is
“committed to arbitrating the EFTA and other claims presented in the previously
filed complaints versus Charles Schwab.” (8:19-cv-95, Filing No. 30) However he
alleged his ability to bring certain claims to arbitration is limited because there was
no arbitration agreement between him and the law firm representing Defendant
and because arbitration may have a “preclusive effect on the claims involving
Defendants and circumstances that are not subject to the arbitration agreements.”
(Id. at CM/ECF p. 2).


       Defendant’s most recent status report in 8:19-cv-95, filed March 10, 2020,
states that counsel provided Plaintiff with a copy of a proposed joint status report,
but counsel received no response from Plaintiff. The report states that as of March
10, 2020 Plaintiff had not yet filed a Statement of Claim initiating arbitration with
FINRA. (8:19-cv-95, Filing No. 31).


       To summarize, arbitration was ordered nearly two years ago in 8:18-cv-196,
and nearly one year ago in 8:19-cv-95, but Plaintiff has failed to initiate any claim
for arbitration.
   8:19-cv-00095-JFB-CRZ Doc # 32 Filed: 05/12/20 Page 3 of 3 - Page ID # 635



      Accordingly,


      IT IS ORDERED that Plaintiff shall file a status report by June 12, 2020
stating that arbitration has been initiated in each of the captioned cases or
adequately explaining why it has not been. The failure to timely file a status report
will result in dismissal of Plaintiff’s federal lawsuits without further notice.



      Dated this 12th day of May, 2020.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
